MEMORANDUM **
Francois Givens, a California state prisoner, appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action on statute of limitations grounds. Because the district court dismissed the complaint on initial screening, pursuant to 28 U.S.C. § 1915A, without leave to amend, Givens had no opportunity to argue that the statute of limitations should have been equitably tolled. See Cervantes v. City of San Diego, 5 F.3d 1273, 1276-77 (9th Cir.1993) (noting dismissal on statute of limitations grounds is disfavored where matters outside the complaint are not considered and where equitable tolling may apply). We *686vacate and remand for the district court to determine in the first instance whether equitable tolling applies to the circumstance of this ease.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.